PER CURIAM.
We affirm the trial court’s order which denied appellant’s Florida Rule of Criminal Procedure 3.800(a) motion and granted the state’s motion to enjoin appellant from further pro se filings. We find that the trial court afforded appellant notice and an opportunity to be heard before imposing sanctions. See State v. Spencer, 751 So.2d 47 (Fla.1999). The state filed its Motion for Injunction on May 5, 2006. Appellant had an opportunity to respond to the motion, which put him on notice of the potential sanction, and failed to do so. The trial court entered its order granting the state’s motion on June 5, 2006, a full month after the motion had been filed.
Appellant’s motion raised an issue that had been affirmed on direct appeal and rejected in two prior rule 3.800(a) motions which were also affirmed by this court. Filmore v. State, 730 So.2d 1286 (Fla. 4th DCA 1999); Filmore v. State, 854 So.2d 203 (Fla. 4th DCA 2003); Filmore v. State, 926 So.2d 1288 (Fla. 4th DCA 2006). Appellant’s frivolous and repetitive filings are an abuse of procedure, and the trial court properly imposed sanctions.

Affirmed.

STEVENSON, C.J., SHAHOOD and HAZOURI, JJ., concur.